DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the limitation "the upper channel layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(Note)   The “upper channel layer” is recited in claim 2, not in claims 1 and 10.
	Claim 17 recites the limitation "the memory layer" in the very last line .  There is insufficient antecedent basis for this limitation in the claim.
(Note)   The “memory layer” is recited in claim 2, not in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0207221) in view of Shim et al. (US 2010/0193861).
	In re claim 1, Kim et al. teach a three-dimensional memory device, comprising:
a substrate 10 (Fig. 5);
a cell stack ST1 or ST2 disposed on the substrate 10 (Figs. 6-7);
a string selection line gate electrode SSLa or SSLb ([0107]) disposed on the cell stack ST1 or ST2 (Figs. 6-7);
a lower vertical channel structure LSP ([0084], Fig. 9) vertically penetrating the cell stack ST1 or ST2;
an upper vertical channel structure USP ([0084], Fig. 9) vertically penetrating the string selection line gate electrode SSLa or SSLb ([0107]) and being connected to the lower vertical channel structure LSP (Fig. 9); and
a bit line BL1/BL2 ([0093]) disposed on the upper vertical channel structure USP;
wherein the string selection line gate electrode SSLa or SSLb includes a lower string selection line gate electrode SSL1a or SSL1b and an upper string selection line gate electrode SSL2a or SSL2b formed on an upper surface of the lower string selection line gate electrode SSL1a or SSL1b (Fig. 7).

    PNG
    media_image1.png
    558
    716
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    440
    media_image2.png
    Greyscale


	Kim et al. further teach that the lower vertical channel structure LSP includes silicon and poly-crystalline structure ([0084]), which means that the lower vertical channel structure LSP includes a poly-crystalline silicon.  
		Although Kim et al. do not expressly teach that the lower string selection 	line gate electrode LSP includes N-doped poly-crystalline silicon, Kim et al., 	however, suggested that the conductivity type of the lower string selection line 	gate electrode LSP is the same conductivity type as that of the substrate 	([0084]).  In other words, the selection of the conductivity type of the lower string 	selection line gate electrode LSP is device dependent.  Therefore it would have 	been obvious to one of the ordinary skill in the art, before the effective filing date 	of the claimed invention, to dope the lower vertical channel structure LSP 	comprising poly-crystalline silicon with N-type dopant so that the lower vertical 	channel structure LSP would include N-doped poly-crystalline silicon to obtain a 
	Still, Kim et al do not teach that the upper string selection line gate electrode includes silicide.  Shim et al., however, in an analogous art, teach that the string selection line gate electrode may include metal silicide ([0060]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the metal silicide, as taught by Shim et al., as the upper string selection line gate electrode of Kim et al., as it is no more than the predictable use of prior-art element (i.e. metal silicide) according to its established function (i.e. used as the string selection line gate electrode).

	Allowable Subject Matter
7.	Claims 18-20 are allowed.
8.	Claims 2-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0207221.  The improvement comprises that: the lower vertical channel structure includes: a lower gap-fill pattern; a lower channel layer surrounding a sidewall of the lower gap-fill pattern; and a memory layer surrounding a sidewall of the lower channel layer, the upper vertical channel structure includes a lower portion having a first width and an upper portion having a second width, with the first width larger than the second width (claim 2); the upper string selection line gate electrode includes: a protruding portion located adjacent to the upper vertical channel structure; and a recessed portion spaced apart from the upper vertical channel structure, wherein the protruding portion has a disk shape in a plan view (claim 9); comprising a pad pattern disposed between the upper vertical channel structure and the bit line, wherein the pad pattern includes a lower pad pattern including N-doped poly-crystalline silicon and an upper pad pattern including silicide (claim 10); a pad pattern disposed on the upper vertical channel structure, wherein the pad pattern includes a lower pad pattern and an upper pad pattern formed on the lower pad pattern, the lower pad pattern includes N-doped poly-crystalline silicon, and the upper pad pattern includes silicide (claim 18); and a pad pattern disposed on the upper vertical channel structure, wherein the pad pattern includes a lower pad pattern and an upper pad pattern formed on the lower pad pattern, the lower pad pattern and the lower string selection line gate electrode include N-doped poly-crystalline silicon, and the upper pad pattern and the upper string selection line gate electrode include silicide (claim 20).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 13, 2021



/HSIEN MING LEE/